Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-8, 12 and 13 of N. Chang et al., US 16/338,166 (Oct. 10, 2017) are pending.  Claims 8 and 12-13 to the non-elected inventions stand withdrawn from consideration.  Claims 1-7 have been examined on the merits and are rejected.  

Election/Restrictions 

Applicant previously elected Group (I), claims 1-7, with traverse, in the Reply to Restriction Requirement filed on June 29, 2020.  Claims 8, 12 and 13 to the non-elected invention of Groups (II), (IV) and (V) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).  The claims to the invention of Group (III) have been cancelled by Applicant.  

Support for Amendment

Applicant’s broadening claim 1 amendment of:

(a) at least one R1a independently is (C120)alkyl or phenyl and each of any remaining R1a, R1b, and R1c independently is H or (C1-C20)hydrocarbyl

is considered supported by disclosed species 1,2-bis(1,1-dimethylethylthio)disilane, bis(1,2-dimethylpropylthio)disilane, bis(t-pentylthio)disilane, (1,1-dimethylethylthio)disilane, (1,2-dimethylpropylthio)disilane, and (t-pentylthio)disilane.  Specification at page 5, [0020].  Each of these disclosed species comprises an R1a methyl group.  These disclosed species support the broadening claim 1 amendment adding a (C1)alkyl (or a methyl group) to the scope of R1a.  MPEP § 2163.05(I)(B).  Applicant argues that original claim 1 defined the remaining R1a, R1b, and R1e as being independently H or (C1-C20)hydrocarbyl, which shows that any of R1a, R1b, and R1e can be (C1)alkyl.  This 1-C20)hydrocarbyl does not support methyl.   In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) (cited at MPEP § 2163.05(II)).  

Withdrawal Non-Statutory Double Patenting Rejection

Provisional rejection of claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claim 5 (claim 5 set filed on June 30, 2021) of US 16/338,148 (Oct. 10, 2017), published as US 2020/0024737 (2020) is withdrawn in view of Applicant’s filing of a terminal disclaimer. 

Claim Rejections 35 U.S.C. 112(a) -- New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Amendments narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a).  MPEP § 2163.05(II)  




with the proviso that when subscript s is 2, the remaining R1a, R1b, and R1cC group is a (C6-C20)aryl that is substituted with substituent SUB, or R1a, R1b, and R1c of the remaining R1a, R1b, and R1c group independently is H or (C1-C20)hydrocarbyl,

is not described in the specification as filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed subject matter. 

Applicant argues that support for this amendment to claim 1 can be found throughout the original specification. 

However, this amendment is not recited literally in the specification and no particular supporting disclosure for the subject claim 1 amendment is otherwise readily apparent in the application as filed.  See MPEP 2163.04(I); MPEP § 2163(II)(A).  As such, the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims has been met.  MPEP 2163.04(I); MPEP § 2163(II)(A).  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over F. Ulig et al., 90 Phosphorus, Sulfur and Silicon and the Related Elements, 29-39 (1994) (“Ulig”)

Rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by F. Ulig et al., 90 Phosphorus, Sulfur and Silicon and the Related Elements, 29-39 (1994) (“Ulig”) is maintained for the reasons given in the previous Office action.  

Ulig discloses the following compound RN 162547-29-7 (compound 11 at page 32, Table 1).  See also, CAS Abstract and Indexed Compound, F. Ulig et al., 90 Phosphorus, Sulfur and Silicon and the Related Elements, 29-39 (1994) (“CAS Abstract Ulig”).  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


RN 162547-29-7 meets each and every limitation of instant claims 1-5, when:

1aR1bR1c in the same or different R1aR1bR1cC group are bonded together to form a divalent group, -R11-, wherein –R11- is a CH2 or a (C3-C20)hydrocarbylene and each of any remaining R1aR1bR1c independently is H or (C1-C20)hydrocarbyl.  

The phenyl groups in RN 162547-29-7 clearly fall within the genus of “(C3-C20)hydrocarbylene”.  As such, Ulig discloses each and every limitation of instant claims 1-5, which are therefore unpatentable pursuant to 35 U.S.C. 102(a)(1).  

Applicant’s Argument

Applicant argues that the phenyl moiety of the phenylthio groups is not a hydrocarbylene group as required in limitation (c) of claim 1. Applicant argues that as readily understood in the art, hydrocarbyl groups, like phenyl groups, are monovalent. Applicant argues that in contrast, hydrocarbylene groups are divalent linking groups. Applicant argues that limitation (c) of claim 1 itself specifically refers to -R11- as being both a divalent group and a hydrocarbylene group. Applicant concludes that because 1,2-bis(phenylthio)disilane does not include any moiety that correlates to -R11-, wherein -R11- is a (C3-C20)hydrocarbylene, the cited compound does not read on limitation (c) of claim 1. 

This argument is not considered persuasive because the phenyl groups of RN 162547-29-7 do meet the definition of a divalent “hydrocarbylene”.  Limitation (c) of claim 1 does not specify what group is bound to the other end of the divalent “hydrocarbylene” group.  RN 162547-29-7 is depicted below with the divalent “hydrocarbylenes” circled and hydrogen is bound to the other end of the divalent “hydrocarbylene”.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Subject Matter Free of the Art of Record

Instant claims 6 and 7 are considered free of the art of record.  The closest prior art of record is considered to be CAS Abstract and Indexed Compound, J. Anderson et al., 7 Inorganic and Nuclear Chemistry Letters, 1007-1010 (1971) (“Anderson”).  Anderson discloses compound RN 34224-68-5 depicted below.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


The above, compound differs from instant claim 6 in that claim 6 requires (by virtue of its base claims 1 and 5) that “at least one R1a independently is (C2-C20)alkyl or phenyl”).  However, in the above prior art compound each of R1aR1b and R1c are all hydrogen.  

Anderson does not motivate one of ordinary skill in the art to select the above prior art and thereafter make the specific structural modification(s) of substituting at least one hydrogen for a C2-C20 alkyl group, so as to arrive at an instantly claimed compound, with a reasonable likelihood of success that the resulting compound would have useful properties. MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9; Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  Motivation to structurally modify the above compound is absent as the art of record does not provide a substantial utility for this compound.  MPEP § 2144.09(VI); citing In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984); see also, In re Albrecht, 514 F.2d 1389, 1396, 185 USPQ 585, 590 (CCPA 1975).  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622